EXHIBIT 10.2

 

Execution Version

 

COST REIMBURSEMENT AGREEMENT

 

This Cost Reimbursement Agreement (this “Agreement”) dated as of the 28th day of
October, 2019, by and among each of Black Creek Capital Markets, LLC, a Colorado
limited liability company (the “Dealer Manager”), Black Creek Industrial REIT IV
Inc., a Maryland corporation (the “Company”), BCI IV Advisors Group LLC, a
Delaware limited liability company (the “Sponsor”), BCI IV Advisors LLC, a
Delaware limited liability company (the “Advisor” and together with the Dealer
Manager, the Sponsor, and the Company, the “Issuer Entities”), and American
Enterprise Investment Services Inc. (“AEIS”).

 

WHEREAS, the Issuer Entities and Ameriprise Financial Services, Inc.
(“Ameriprise”) have entered into a Selected Dealer Agreement dated October 28,
2019 (the “Selected Dealer Agreement”) that sets forth the understandings and
agreements whereby Ameriprise will offer and sell, on a best efforts basis, for
the account of the Company, shares of the Company’s Class T common stock
(“Shares”) registered pursuant to a Registration Statement on Form S-11 (File
No. 333-229136) and the prospectus that forms a part thereof filed with the
Securities and Exchange Commission pursuant to Rule 424(b) under the Securities
Act of 1933, as amended (the “Securities Act”), as the same may be amended or
supplemented from time to time (the “Offering Documents”); and

 

WHEREAS, AEIS is an affiliate of Ameriprise and currently provides clearing and
related services solely and exclusively for Ameriprise; and

 

WHEREAS, the Company and AEIS are parties to that certain Alternative Investment
Product Networking Services Agreement, dated September 15, 2017 (the “AIP
Networking Agreement”), pursuant to which the broker-controlled accounts of
Ameriprise’s customers that invest in the Company will be processed and
serviced; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and AEIS agree as follows:

 

1.                                      Cost Reimbursement Services

 

AEIS will perform, for the benefit of the stockholders of the Company who are
clients of Ameriprise, certain broker-dealer services including, but not limited
to, distribution, marketing, administration and stockholder servicing support
(the “Cost Reimbursement Services”). Cost Reimbursement Services performed by
AEIS will further include product due diligence, training and education, and
other support-related functions.

 

2.                                      Payment Amounts

 

In consideration of the Cost Reimbursement Services to be provided by AEIS,
(i) the Dealer Manager shall re-allow directly to AEIS a marketing support fee
(the “Reallowed Marketing Support Fee”), (ii) the Dealer Manager shall pay or
cause to be paid the amount of any bona fide, itemized, separately invoiced due
diligence expenses (the “Due Diligence Expenses”) directly to or on behalf of
AEIS (as directed by AEIS), (iii) the Dealer Manager shall pay or cause to be
paid directly to AEIS AEIS’s costs of technology associated with the offering
being made pursuant to the Offering Documents (the “Offering”), other costs and
expenses related to such technology costs, and the facilitation of the marketing
of the Shares and the ownership of such Shares by Ameriprise’s customers,
including fees to attend Company-sponsored conferences (the “Distribution
Expenses”), and (iv) the Dealer Manager shall reimburse AEIS or shall cause AEIS
to be reimbursed to the extent that AEIS’s compliance with any Ad Hoc Request
(as defined in Section 6(b) of the Selected Dealer Agreement would cause AEIS to
incur additional material expenses, in which case the Dealer Manager and AEIS
will mutually agree as to the payment of such expenses between the parties (the
“Ad Hoc Request Expenses” and, collectively with the Reallowed Marketing Support
Fee, the Due Diligence Expenses, and the

 

--------------------------------------------------------------------------------



 

Distribution Expenses, the “Cost Reimbursement Compensation”).  The Issuer
Entities and AEIS specifically acknowledge and agree that the payments described
in clauses (i), (iii), and (iv) of this Section 2 shall be remitted directly to
AEIS, and the payment of Due Diligence Expenses in clause (ii) of this Section 2
shall be remitted directly to or on behalf of AEIS (as directed by AEIS), in
each case separate and apart from the Sales Commissions (as defined in the
Selected Dealer Agreement) and Distribution Fees (as defined in the Selected
Dealer Agreement) payable to Ameriprise under Section 3(d) of the Selected
Dealer Agreement.  AEIS acknowledges and agrees that AEIS shall be entitled to
receive only the Reallowed Marketing Support Fees and other amounts payable to
AEIS pursuant to the terms of this Agreement and AEIS shall not be entitled to
receive the Sales Commissions and Distribution Fees payable to Ameriprise
pursuant to the Selected Dealer Agreement, which shall be remitted directly to
Ameriprise pursuant to the terms of the Selected Dealer Agreement.  For the
avoidance of doubt, the Issuer Entities acknowledge and agree that such payment
of Cost Reimbursement Compensation to AEIS shall not be paid as a ‘pass-through’
to Ameriprise for payment to AEIS.

 

3.                                      Payment Process

 

(a)                                 The Dealer Manager shall re-allow to AEIS
out of its dealer manager fee a Reallowed Marketing Support Fee of up to 2.5% of
the full price of each Share sold by Ameriprise; provided however, the Dealer
Manager will not pay AEIS a Reallowed Marketing Support Fee if the aggregate
underwriting compensation to be paid to all parties in connection with the
Offering exceeds the limitations prescribed by FINRA.

 

No payment of the Reallowed Marketing Support Fee will be made in respect of
subscriptions for Shares (or portions thereof) which are rejected by the
Company. The Reallowed Marketing Support Fee will be paid via an electronic wire
transfer initiated by the Dealer Manager according to the wire instructions set
forth immediately below on the second business day following the week in which
the dealer manager fee on the Shares sold by Ameriprise is received by the
Dealer Manager from the Company. The Reallowed Marketing Support Fee will be
payable only with respect to transactions lawful in the jurisdictions where they
occur. AEIS affirms that the Dealer Manager’s liability for the Reallowed
Marketing Support Fee is limited solely to the amount of the dealer manager fees
received by the Dealer Manager from the Company, and AEIS hereby waives any and
all rights to receive payment of the Reallowed Marketing Support Fee until such
time as the Dealer Manager has received from the Company the dealer manager fees
from the sale of Shares by Ameriprise.  No Reallowed Marketing Support Fees
shall be paid to AEIS for purchases made by an investor pursuant to the
Company’s distribution reinvestment plan.

 

Wire Instructions:                                                American
Enterprise Investment Services, Inc.

Wells Fargo of Minneapolis

ABA: 121000248

Account:  0001064022

 

(b)                                 The Dealer Manager shall pay or cause to be
paid to or on behalf of AEIS (as directed by AEIS) the amount of any Due
Diligence Expenses consistent with the language in the Offering Documents,
applicable regulations and FINRA rules. The Dealer Manager shall pay or cause to
be paid to or on behalf of AEIS (as directed by AEIS) the amount of any invoice
for such Due Diligence Expenses within two weeks of the Dealer Manager’s receipt
of such invoice.

 

(c)                                  The Dealer Manager shall pay or cause to be
paid directly to AEIS the amount of any Distribution Expenses incurred by AEIS,
subject to Section 3(f) of this Agreement and as mutually agreed upon by the
parties to this Agreement.  The Dealer Manager shall pay or cause to be paid
directly to AEIS the amount of any invoice for such Distribution Expenses within
two weeks of the Dealer Manager’s receipt of such invoice.

 

(d)                                 The Dealer Manager shall pay or cause to be
paid directly to AEIS the amount of any Ad Hoc Request Expenses incurred by
AEIS, subject to Section 3(f) of this Agreement and as mutually agreed upon by
the parties to this Agreement.  The Dealer Manager shall pay or cause to be paid
directly to AEIS the amount of any invoice for such Ad Hoc Request Expenses
within two weeks of the Dealer Manager’s receipt of such invoice.

 

2

--------------------------------------------------------------------------------



 

(e)                                  AEIS will have sole responsibility and
AEIS’s records will provide the sole basis (in each instance with the assistance
of Ameriprise) for calculating the Reallowed Marketing Support Fees payable to
AEIS under this Agreement and the amounts of the Due Diligence Expenses, and the
Distribution Expenses for which AEIS shall provide invoices under this
Agreement. However, the Issuer Entities may provide records to assist AEIS in
its calculations.

 

(f)                                   The parties acknowledge and agree that the
total compensation paid to Ameriprise and AEIS in connection with the Offering
pursuant to the Selected Dealer Agreement and the Cost Reimbursement Agreement
shall not exceed the limitations prescribed by FINRA, including the 10%
limitation prescribed by FINRA Rule 2310 on compensation of participating
broker-dealers, which is calculated with respect to the gross proceeds from
sales of Shares by Ameriprise (except for Shares sold pursuant to the Company’s
distribution reinvestment plan). The Company and the Dealer Manager agree to
monitor the payment of all fees and expense reimbursements to assure that FINRA
limitations are not exceeded. Accordingly, if at any time the Company or the
Dealer Manager determines in good faith that any payment to AEIS pursuant to
this Cost Reimbursement Agreement could result in a violation of the applicable
FINRA regulations, the Company or the Dealer Manager shall promptly notify AEIS,
and the Company, the Dealer Manager and AEIS agree to cooperate with each other
to implement such measures as they determine are necessary to ensure continued
compliance with applicable FINRA regulations. For the avoidance of doubt, if the
Company or the Dealer Manager determines in good faith that any payment to AEIS
pursuant to this Cost Reimbursement Agreement could result in a violation of the
applicable FINRA regulations and there is a dispute as to whether AEIS will
return such payment to the Company or the Dealer Manager in order to ensure
continued compliance with applicable FINRA regulations, then AEIS agrees that it
shall return such payment or payments necessary to ensure continued compliance
with applicable FINRA regulations.  However, nothing in this Amendment shall
relieve AEIS and the Dealer Manager of their obligations to comply with FINRA
Rule 2310.

 

4.                                      Term and Termination

 

This Agreement will automatically terminate upon termination of the Selected
Dealer Agreement.

 

5.                                      Disclosure

 

The Issuer Entities agree to keep current all disclosures in the Company’s
Offering Documents regarding the payment of the Cost Reimbursement Compensation,
as may be required by applicable federal and state laws, regulations and
rules and the rules of any applicable self-regulatory organization (“SRO”),
including but not limited to FINRA.

 

6.                                      Representations, Warranties and
Covenants

 

(a)                                 Each of the Issuer Entities, jointly and
severally represents, warrants and covenants to AEIS and AEIS represents,
warrants and covenants to the Issuer Entities that: (i) it is duly organized,
validly existing and in good standing under the laws of the state of its
formation; (ii) the execution, delivery and performance of this Agreement by
such party have been duly authorized, do not violate its charter, by-laws or
similar governing instruments or applicable law and do not, and with the passage
of time will not, conflict with or constitute a breach under any other
agreement, judgment or instrument to which it is a party or by which it is
bound; (iii) this Agreement is the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms; (iv) it will
comply with all applicable federal and state laws, regulations and rules and the
rules of any applicable SRO, including but not limited to, FINRA rules and
interpretations governing cash and non-cash compensation; and (v) it will comply
with applicable AEIS policies governing cost reimbursement, current copies of
which are available to the Issuer Entities from AEIS upon request.

 

(b)                                 AEIS represents to the Issuer Entities that
performance of the Cost Reimbursement Services for which reimbursement is
received by AEIS is consistent with the activities permitted under AEIS’s FINRA
membership agreement.

 

3

--------------------------------------------------------------------------------



 

(c)                                  Each of the Issuer Entities, jointly and
severally, makes the representations, warranties and covenants in Section 2(ll)
of the Selected Dealer Agreement for AEIS’s benefit to the same extent and on
the same terms and conditions as the Issuer Entities have made such
representations, warranties and covenants for Ameriprise’s benefit pursuant to
Section 2(ll) of the Selected Dealer Agreement. For the avoidance of doubt,
subject to AEIS’s execution and delivery to the Company and the Independent
Valuation Firm (as defined in Section 2(ll) of the Selected Dealer Agreement) of
an access and confidentiality agreement, substantially in the form attached to
the Selected Dealer Agreement as Exhibit B (the “Access and Confidentiality
Agreement”), AEIS shall be permitted to share any documents and other
information provided to it pursuant to Section 2(ll) of the Selected Dealer
Agreement with Ameriprise, and, following the Company’s disclosure of the
valuation in the SEC Disclosure Documents (as defined in Section 2(ll) of the
Selected Dealer Agreement), and subject to the fair disclosure  requirements of
Regulation FD under the Securities Exchange Act of 1934, as amended, and the
provisions of any non-disclosure agreement between AEIS and the Independent
Valuation Firm, including the Access and Confidentiality Agreement, nothing
shall preclude Ameriprise from providing the name of the Independent Valuation
Firm and/or a summary of its review to its clients and/or its financial
advisors.

 

(d)                                 The Issuer Entities shall be required to
deliver or cause to be delivered to AEIS any document required to be delivered
to Ameriprise under Section 7 of the Selected Dealer Agreement.  For the
avoidance of doubt, any document required to be delivered to Ameriprise pursuant
to Section 7 of the Selected Dealer Agreement may be dually addressed to
Ameriprise and AEIS in order to satisfy the requirements of this Section 6(d).

 

7.                                      Indemnification

 

(a)                                 Each Issuer Entity, jointly and severally,
agrees to indemnify, defend and hold harmless AEIS and each other person, if any
who controls AEIS within the meaning of Section 15 of the Securities Act, and
any of their respective officers, directors, employees and agents, to the same
extent and on the same terms and conditions  that such Issuer Entity is
required, pursuant to Section 8(a) of the Selected Dealer Agreement to indemnify
Ameriprise and each other person, if any who controls Ameriprise within the
meaning of Section 15 of the Securities Act, and any of their respective
officers, directors, employees and agents.

 

(b)                                 AEIS agrees to indemnify, defend and hold
harmless each Issuer Entity, each of their directors and trustees, those of its
officers who have signed the Registration Statement and each other person, if
any, who controls an Issuer Entity within the meaning of Section 15 of the
Securities Act to the same extent and on the same terms and conditions that
Ameriprise is required to indemnify such persons pursuant to Section 8(b) of the
Selected Dealer Agreement.

 

8.                                      Limitation of Liability

 

IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR
ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL OR INDIRECT DAMAGES (INCLUDING BUT NOT
LIMITED TO LOST PROFITS), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH LOSSES.

 

9.                                      No Third Party Beneficiaries

 

The parties do not intend to create any third party beneficiaries to this
Agreement.

 

10.                               Arbitration

 

Any dispute by the parties regarding this Agreement shall be arbitrated in
accordance with the rules and regulations of FINRA.  In the event of any dispute
between the parties, AEIS and the Issuer Entities will

 

4

--------------------------------------------------------------------------------



 

continue to perform their respective obligations under this Agreement in good
faith during the resolution of such dispute unless and until this Agreement is
terminated in accordance with the provisions hereof.

 

11.                               No Agency, Joint Venture or Partnership

 

For purposes of this Agreement, AEIS and its agents and delegates, if any, have
no authority to act as agent for the Issuer Entities in any matter or in any
respect.  This Agreement does not establish a joint venture or partnership
between or among AEIS and the Issuer Entities.

 

12.                               Survival

 

The respective rights and obligations of the parties hereunder, including but
not limited to those under Sections 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,
16, 17, 18 and 19 will indefinitely survive the termination of this Agreement to
the extent necessary to preserve the intended rights and obligations of the
parties.

 

13.                               Notices

 

Any notice, request, demand, approval or other communication required or
permitted herein will be in writing addressed as set forth immediately below
with respect to each party, or to such other address subsequently specified by a
party in writing, and will be deemed given on the date sent if delivered
personally or via email or on the next day after it is sent if sent via
overnight delivery by Federal Express or similar delivery service, or on the
third day after it is sent via registered mail with the U.S. Postal Service:

 

If to the Company or the Dealer Manager:

 

Black Creek Industrial REIT IV Inc.

518 Seventeenth Street, 17th Floor

Denver, CO 80202

Attention: Joshua J. Widoff, Managing Director, Chief Legal Officer and
Secretary

Email: josh.widoff@blackcreekgroup.com

 

If to AEIS:

 

American Enterprise Investment Services Inc.

10749 Ameriprise Financial Center

Minneapolis, MN 55474

Attention: Frank McCarthy

Senior Vice President and General Manager

Email: frank.a.mccarthy@ampf.com

 

14.                               Use and Disclosure of Confidential
Information. Notwithstanding anything to the contrary contained in this
Agreement, and in addition to and not in lieu of other provisions in this
Agreement:

 

(a) “Confidential Information” includes, but is not limited to, all proprietary
and confidential information of any party to this Agreement, BCI IV Advisors
LLC, BCI IV Advisors Group LLC and their respective subsidiaries, affiliates,
and licensees, including without limitation all information regarding the
business and affairs of such entities, all information regarding such entities’
customers and the customers of their subsidiaries, affiliates, or licensees; the
accounts, account numbers, names, addresses, social security numbers or any
other personal identifier of such customers; and any information derived
therefrom. Confidential Information will not include information which is (i) in
or becomes part of the public domain, except when such information is in the
public domain due to disclosure by any party that violates the terms of this
Agreement, (ii) demonstrably known to any party to this Agreement prior to the
date of execution of this Agreement, is permitted to be used without restriction
and is not under any confidentiality obligation applicable to the information,
(iii) independently developed by a party to this Agreement in the ordinary
course of business without reference to or reliance upon any Confidential
Information furnished by any party to this Agreement, or

 

5

--------------------------------------------------------------------------------



 

(iv) rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.

 

(b) Each party agrees that it may not use or disclose Confidential Information
for any purpose other than to carry out the purpose for which Confidential
Information was provided to it as set forth in this Agreement and/or as may
otherwise be required or compelled by applicable law, regulation or court order,
and agrees to cause its respective parent company, subsidiaries and affiliates,
and consultants or other entities, including its directors, officers, employees
and designated agents, representatives or any other party retained for purposes
specifically and solely related to the use or evaluation of Confidential
Information as provided for in this Section 14 (“Representatives”) to limit the
use and disclosure of Confidential Information to that purpose. If any party or
any of its respective Representatives is required or compelled by applicable
law, regulation, court order, decree, subpoena or other validly issued judicial
or administrative process to disclose Confidential Information, such party shall
use commercially reasonable efforts to notify the appropriate party of such
requirement prior to making the disclosure.

 

(c) Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act, Regulation S-P, and Massachusetts 201 C.M.R. sections
17.00-17.04, as applicable) and any other legal, regulatory or SRO requirements.
Each party further agrees to cause all of its respective Representatives or any
other party to whom it may provide access to or disclose Confidential
Information to implement appropriate measures designed to meet the objectives
set forth in this paragraph. Each party agrees that if there is a breach or
threatened breach of the provisions of this Section 14, the other parties may
have no adequate remedy in money or damages and accordingly shall be entitled to
seek injunctive relief and any other appropriate equitable remedies for any such
breach without proof of actual injury. Each party further agrees that it shall
not oppose the granting of such relief and that it shall not seek, and agrees to
waive any requirement for, the posting of any bond in connection therewith. Such
remedies shall not be deemed to be the exclusive remedies for any breaches of
the provisions of this Section 14 by a party or its respective representatives,
and shall be in addition to all other remedies available at law or in equity.

 

(d) Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 14, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.

 

15.                               Governing Law; Jurisdiction and Venue

 

Regardless of the place of its physical execution or performance, the provisions
of this Agreement will in all respects be construed according to, and the rights
and liabilities of the parties hereto will in all respects be governed by, the
substantive laws of New York without regard to and exclusive of New York’s
conflict of laws rules.

 

6

--------------------------------------------------------------------------------



 

16.                               Partial Invalidity

 

The invalidity of any provision of this Agreement will not impair or affect the
validity of the remaining portions hereof, and this Agreement will be construed
as if such invalid provision had not been included herein.

 

17.                               Entire Agreement

 

This Agreement, including the Recitals which are hereby incorporated into the
Agreement express the entire understanding of the parties hereto with respect to
the provision by AEIS of the Cost Reimbursement Services and the payment of the
Cost Reimbursement Compensation to AEIS, and it supersedes and replaces any and
all former agreements, understandings, letters of intent, representations or
warranties relating to such subject matter, and contains all of the terms,
conditions, understandings, representations, warranties, and promises of the
parties hereto in connection therewith.  For the avoidance of doubt, the AIP
Networking Agreement shall continue in full force and effect.

 

18.                               Assignment

 

This Agreement cannot be assigned by any party except by mutual written consent
and except that this Agreement may be assigned without prior written consent
(but upon written notice) by any party to any company: (a) that acquires all or
substantially all of that party’s assets, or into which the party is merged or
otherwise reorganized or (b) that controls, is controlled by or is under common
control with such party.  This Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.

 

19.                               Amendment, Waiver and Modification

 

No modification, alteration or amendment of this Agreement will be valid or
binding unless in writing and signed by all parties.  No waiver of any term or
condition of this Agreement will be construed as a waiver of any other term or
condition; nor will any waiver of any default or breach under this Agreement be
construed as a waiver of any other default or breach.  No waiver will be binding
unless in writing and signed by the party waiving the term, condition, default
or breach.  Any failure or delay by any party to enforce any of its rights under
this Agreement will not be deemed a continuing waiver or modification hereof and
said party, within the time provided by law, may commence appropriate legal
proceedings to enforce any or all of such rights.

 

20.                               Construction

 

Each party has cooperated in the drafting and preparation of this Agreement,
which will not be construed against any party on the basis that the party was
the drafter.

 

21.                               Counterparts

 

This Agreement may be executed manually or by facsimile transmission signature
in any number of counterparts.  Each of such counterparts will for all purposes
be deemed an original, and all such counterparts will together constitute but
one and the same instrument.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

By:

/s/ Thomas G. McGonagle

 

Name:

Thomas G. McGonagle

 

Title:

Managing Director, Chief Financial Officer

 

 

 

BLACK CREEK CAPITAL MARKETS, LLC

 

 

 

By:

/s/ Steven W. Stroker

 

Name:

Steven W. Stroker

 

Title:

Managing Director, Chief Executive Officer

 

 

 

BCI IV ADVISORS LLC

 

 

 

By:

BCI IV Advisors Group LLC, its Sole Member

 

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

 

 

BCI IV ADVISORS GROUP LLC

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

AMERICAN ENTERPRISE INVESTMENT SERVICES INC.

 

 

 

By:

/s/ Frank A. McCarthy

 

 

 

Name: Frank A. McCarthy

 

Title: Senior Vice President and General Manager

 

 

Cost Reimbursement Agreement Signature Page

 

8

--------------------------------------------------------------------------------